DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 10/21/2019, in which claims 2, 6, 18, 20, 22, 25, 27, 30, 32 and 35-49 were canceled, claims 1, 3-5, 7-16, 19, 21, 23, 24, 26, 28, 29, 31, 33 and 34 were amended, and claim 50 was added.  Receipt is also acknowledged of an amendment, filed 3/6/2020, in which claims 1, 3-5, 7-17, 19, 21, 23, 24, 26, 28, 29, 31, 33, 34 and 50 were canceled, and claims 51-73 were newly added.  Receipt is also acknowledged of an amendment, filed 10/26/2022, in which claims 62-73 were canceled, and claims 51, and 61 were amended.  Claims 51-61 are pending and under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. The .txt extension is missing in the file name.  See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency #2 – SEQ ID NO: 5 contains a sequence shown in the 3’ to 5’ direction.  See Fig. 1.  37 CFR 1.822(c)(5) provides that nucleotide sequences shall only be represented by a single strand, in the 5′ to 3′ direction, from left to right. That is, double stranded nucleotides shall not be represented in the sequence listing. A double stranded nucleotide may be represented as two single stranded nucleotides, and any relationship between the two may be shown in the drawings.  Both strands of the double-stranded sequence are represented by SEQ ID NO: 4.  The sequence of SEQ ID NO: 5 should be TCCCCTGGGGCAAAGAGGTCCA.

Claim Objections
Claim 55 is objected to because of the following informalities:  the recitation of “comprising said nucleic acid sequence encoding said engineered meganuclease” is redundant.  It would be remedial to replace the phrase “wherein said recombinant DNA construct comprises a nucleic acid sequence that encodes a viral vector comprising said nucleic acid sequence encoding said engineered meganuclease” with the phrase “wherein said recombinant DNA construct is a viral vector.”  Appropriate correction is required.

Double Patenting (Warning)
Applicant is advised that should claims 55-57 be found allowable, claims 58-60 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 52 is drawn to “A polynucleotide comprising a nucleic acid sequence encoding said engineered meganuclease of claim 51.”  The meganuclease of claim 51 is a protein composed of amino acids.  The polynucleotide of the dependent claim is not composed of amino acids.  Thus, the structure of the independent claim is replaced with a different structure.  Claim 52 does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 53 depends from claim 52 and is rejected for the same reasons applied to claim 52.

Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 54 is drawn to “A recombinant DNA construct comprising a nucleic acid sequence encoding said engineered meganuclease of claim 51.”  The meganuclease of claim 51 is a protein composed of amino acids.  The polynucleotide of the dependent claim is not composed of amino acids.  Thus, the structure of the independent claim is replaced with a different structure.  Claim 54 does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 55-57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 55-57 depend from claim 54 and are rejected for the same reasons applied to claim 54.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 58 is drawn to “A viral vector comprising a nucleic acid sequence encoding said engineered meganuclease of claim 51.”  The meganuclease of claim 51 is a protein composed of amino acids.  The polynucleotide of the dependent claim is not composed of amino acids.  Thus, the structure of the independent claim is replaced with a different structure.  Claim 58 does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 59-61 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 59-61 depend from claim 58 and are rejected for the same reasons applied to claim 54.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-60 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanoils et al (US Patent Application Publication No. 2011/0263028 A1; see the entire reference) in view of Gregory et al (WO 2015/175642 A2; see the entire reference), and GenBank Accession No. NM_174936.3 (publicly available May 10, 2014, printed as pages 1/5-5/5).
The claims require the meganuclease to comprise “an amino acid sequence of SEQ ID NO: 6.”  The phrase “an amino acid sequence” reads on two or more consecutive amino acids of the sequence of SEQ ID NO: 6.
Cabanoils et al teach a 22 to 24 base pair target sequence that is recognized and cleaved by a LAGLIDADG homing endonuclease, such as an I-CreI meganuclease of SEQ ID NO: 36, or I-DmoI meganuclease of SEQ ID NO: 37, which each contain “an amino acid sequence” of instant SEQ ID NO: 6 (e.g., paragraphs [0021] and [0107]-[0114]; Sequence Listing).  Cabanoils et al teach that the meganuclease can be altered to recognize and cleave a different target sequence than the wild type meganuclease (e.g., paragraph [0022]-[0027]).  Cabanoils et al teach variant meganucleases and the variant DNA targets which they recognize and cleave (e.g., paragraph [0027]).  Cabanoils et al teach that the system can work with a number of diverse model mammalian cell lines for a diverse number of genes of interest (GOIs) (e.g., paragraph [0031]).
Regarding claims 52 and 53, Cabanoils et al teach mRNA encoding the meganuclease (e.g., paragraphs [00156], [0184], [0207]).  
Regarding claims 52 and 54, Cabanoils et al teach a nucleic acid construct encoding the meganuclease (e.g., paragraph [0027]).
Regarding claims 55-60, Cabanoils et al teach the nucleic acid construct is a viral vector, such as an adeno-associated viral (AAV) vector (e.g., paragraphs [0133]-[0134]).
Cabanoils et al do not teach the recognition sequence consisting of SEQ ID NO: 4 within a proprotein convertase subtilisin/kexin type 9 (PCSK9) gene.  Cabanoils et al do not teach the AAV is AAV8. 
Gregory et al teach an engineered meganuclease designed to bind and cleave a recognition sequence in a PCSK9 gene (e.g., paragraphs [0030], [0116]-[0117], [0134], [0146] and [0165]; Table 1).  Gregory et al teach that nucleases can be readily designed using methods known in the art (e.g., paragraph [0151]).  Gregory et al teach that the PCSK9 gene has a representative accession (cDNA) RefSeq number of NM_174936 (e.g., Table 2).  Gregory et al teach that one should design engineered meganucleases to knock out PCSK9 gene in order to repress expression from a mutant or wild type PCSK9 gene to decrease the amount of plasma LDL and reduce the incidence of coronary heart disease (e.g., paragraph [0030]).  Gregory et al teach that the meganuclease can be encoded by a vector, such as a recombinant adeno-associated virus vector that is of serotype 8 (AAV8) (e.g., paragraphs [0196]-[0197]).
NM_174936.3 teaches the nucleic acid sequence of PCSK9, which specifically includes the sequence of instant SEQ ID NO: 4 at nucleotides 1438-1459.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engineered meganuclease of Cabanoils et al to target the sequence of SEQ ID NO: 4, because Gregory et al teach it is within the skill of the art to design an engineered meganuclease to the PCSK9 gene, which includes the sequence of NM_174936, and NM_174936 includes the sequence of SEQ ID NO: 4.  Cabanoils et al teach that the target is 22-24 bp, and the sequence of SEQ ID NO: 4 is a 22 bp sequence present within the PCSK9 gene.  Gregory et al teach that there was a need in the art to engineer a meganuclease to target the PCSK9 gene in order to provide a meganuclease capable of repressing expression from a mutant or wild type PCSK9 gene to decrease the amount of plasma LDL and reduce the incidence of coronary heart disease.  Gregory et al teach the sequence of NM_174936, which provides a finite number of identifiable solutions in the form of 22-24 bp sequences taught as target sequences by Cabanoils et al.  Both Cabanoils et al and Gregory et al teach that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success in engineering the meganuclease to the target site.  One would have had a reasonable expectation in designing a meganuclease to bind a target site consisting of the 22 bp of instant SEQ ID NO: 4.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAV of Cabanoils et al to the specific AAV8 of Gregory et al, because Cabanoils et al teach an AAV encoding the meganuclease, and Gregory et al teach that the meganuclease can be encoded by a nucleic acid molecule in AAV8.  One would have made such a substitution in order to provide the predictable result of providing a specific form of AAV capable of providing expression of the meganuclease.
One would have been motivated to make such a modification in order to receive the expected benefit of providing a meganuclease capable of cleaving the PCSK9 gene in order to decrease the amount of plasma LDL and reduce the incidence of coronary heart disease as taught by Gregory et al.  
This rejection may be overcome by amending claim 51 to replace the phrase “an amino acid sequence of SEQ ID NO: 6” with the phrase “the amino acid sequence of SEQ ID NO: 6.”

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Cabanoils et al (US Patent Application Publication No. 2011/0263028 A1; see the entire reference) in view of Gregory et al (WO 2015/175642 A2; see the entire reference), and GenBank Accession No. NM_174936.3 (publicly available May 10, 2014, printed as pages 1/5-5/5) as applied to claims 51-60 above, and further in view of Zhang et al (US Patent Application Publication No. 2016/0153005 A1; see the entire reference).
The combined teachings of Cabanoils et al, Gregory et al and NM_174936.3 are described above and applied as before.
Cabanoils et al, Gregory et al and NM_174936.3 do not teach the AAV vector, wherein the nucleic acid sequence encoding the engineered meganuclease is operably linked to a liver-specific promoter.
Zhang et al teach that PCSK9 gene is a preferred target for nuclease-based editing based on its involvement in conditions of the liver (e.g., paragraphs [0035], [0106], [0248] and [0249]).  Zhang et al teach that the Cas9 nuclease targeting the PCSK9 gene is delivered to the liver using an AAV vector, in particular AAV serotype 2/8, where the nucleic acid sequence encoding the Cas9 nuclease is operably linked to a liver specific promoter (e.g., paragraphs [0105], [0107], [0249]-[0251] and [0265]).  Zhang et al teach that the liver-specific thyroxine-binding globulin (TBG) promoter is a very strong promoter for specific expression of proteins in the liver at high level (e.g., paragraphs [1292]-[1293]).  Zhang et al teach that the AAV2/8 vector with the TBG promoter had a much stronger expression and transduction efficiency as compared to the same vector with the CMV promoter in place of the TBG promoter (e.g., paragraph [1306]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAV vector of Cabanoils et al, Gregory et al and NM_174936.3 to include the liver-specific TBG promoter taught by Zhang et al, because Cabanoils et al and Gregory et al teach it is within the ordinary skill in the art to make an AAV vector comprising a nucleic acid encoding the meganuclease.  Gregory et al specifically teach the AAV vector encoding a meganuclease for targeting PSK9 in cells of the liver with an AAV8 capsid (e.g., paragraph [0030]), and Zhang et al teach that it is within the skill of the art to use an AAV2/8 vector with an AAV capsid and encoding a Cas9 endonuclease operably linked to a liver-specific TBG promoter for expression of the nuclease in the liver to target PCSK9.  One would have had a reasonable expectation of success in including the TBG promoter of Zhang et al in the AAV vector in order to achieve the predictable result of providing a promoter operably linked to the nucleic acid encoding the meganuclease for expression in the liver cells.  Expression in the liver would be desirable based upon the teachings of Gregory et al with regard to applying the meganuclease to gene targeting in liver cells.  
One would have been motivated to make such a modification in order to receive the expected benefit of including a promoter capable of driving expression in liver cells in an AAV vector that provides superior transduction and expression as taught by Zhang et al.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. LAHEDES: the LAGLIDADG homing endonuclease database and engineering server. Nucleic Acids Research, Vol. 40, W110-W116, May 8, 2012.  Taylor et al teach a LAGLIDAG homing endonuclease database and engineering server that is full open access and can be used to design LAGLIDAG homing endonucleases, which are a type of meganuclease (e.g., Title; Abstract).  Taylor et al teach that LAGLIDAG homing endonuclease possess several properties that make them ideal candidates for gene targeting, including compact, stable monomeric protein folds that display exceptionally high DNA cleavage specificities (e.g., paragraph bridging pages W110-W111).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699